Citation Nr: 0109764	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  95-39 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bronchial asthma


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1966.  

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from an August 1995 rating action by the RO 
which determined that no new and material evidence had been 
submitted to reopen a claim for service connection for 
bronchial asthma.  In March 1996, the veteran appeared and 
gave testimony at a hearing before a hearing officer at the 
RO.  A transcript of this hearing is of record.  In October 
1997, the veteran appeared and gave testimony at a hearing 
before the undersigned Board member at the RO.  A transcript 
of this hearing is also of record.  

In March 1998, the Board noted that evidence of record 
indicated that the veteran's original claims folder had been 
lost.  The Board also noted that the RO had adjudicated the 
veteran's current claim on the basis of new and material 
evidence to reopen a claim for service connection for 
bronchial asthma after a prior final rating action denying 
this claim.  In view of the absence of any evidence pertinent 
to a prior claim, despite attempts to locate the file, the 
Board determined that the proper action was to consider the 
issue of service connection for bronchial asthma on a de novo 
basis and, therefore, the claim was remanded accordingly.  
Thereafter the veteran's original claims folder was located, 
but a review of the entire record does not indicate a prior 
claim or an RO denial of service connection for bronchial 
asthma.  Accordingly, the issue for appellate consideration 
at this time is as listed on the title page.  


FINDING OF FACT

A history of juvenile asthma was noted on the veteran's 
service enlistment examination, but complaints and/or 
findings of bronchial asthma were not demonstrated during 
service or until many years subsequent to service discharge 
and the veteran's currently diagnosed bronchial asthma is 
unrelated to service.



CONCLUSION OF LAW

Bronchial asthma was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 1153; Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.306 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  It is therefore necessary to consider whether 
the VA has fulfilled its duty to assist the claimant in his 
appeal of the denial of service connection for a bronchial 
asthma in light of this recent statutory provision.  

In so doing the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
claimant in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
appellant have been in compliance with the act.  After a 
careful review of the record in this case, the Board 
concludes that even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000 when it last considered the appellant's claim for 
service connection for bronchial asthma, the VA's duties have 
been fulfilled in regard to this matter.  

First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-97 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103.)  In an October 1995 statement of the case, 
the veteran was informed that the evidence of record did not 
show treatment for bronchial asthma until many years after 
service.  In a hearing officer's decision of October 1996, 
the veteran was informed, essentially, that there was no 
evidence of service incurrence or aggravation of bronchial 
asthma during service, or any medical evidence linking the 
veteran's currently diagnosed bronchial asthma to service.  
Moreover, the October 2000 supplemental statement of the case 
again informed the appellant of the kind of evidence needed 
in this case.  In view of the above, the Board concludes that 
the appellant was thoroughly and repeatedly informed of the 
information and evidence needed to support his claims for 
service connection for bronchial asthma.  The Board therefore 
believes that the VA complied with all notification 
requirements in this case.  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The veteran has reported private and VA 
treatment for bronchial asthma from the 1980s on and records 
of this reported treatment are in the claims folder.  There 
is no indication in the record of any other outstanding 
record or action by the VA which would be of assistance in 
reaching a determination in regard to the veteran's claim 
service connection for bronchial asthma.  





I. Factual Background  

On the veteran's April 1963 examination prior to service 
enlistment, the veteran's lungs were evaluated as abnormal on 
clinical evaluation.  It was reported that there was an 
undocumented history of juvenile asthma with the last attack 
occurring at the age of eight years.  The veteran's chest was 
noted to be clear and a chest x-ray was negative.  Review of 
the service medical records reveal no complaints, findings, 
or diagnosis indicative of bronchial asthma or bronchitis.  
In December 1965 he was treated for flu symptoms; chest X-ray 
study conducted at that time was negative.  On the veteran's 
February 1966 examination prior to service discharge, the 
lungs and chest were evaluated as normal.  A chest x-ray was 
reported to be normal.  On that occasion, he specifically 
denied, over his signature, having asthma, shortness of 
breath, chronic cough, or chest pain.  

During VA outpatient screening September 1985, a chest x-ray 
was reported to be within normal limits.  During further VA 
outpatient screening in October 1985, the veteran gave a 
history of a cough of one year's duration with occasional 
wheezing and occasional brownish sputum.  He gave a history 
of childhood asthma, but reported that he was not under 
medication at present.  

The veteran was treated as an outpatient at a private 
facility in December 1985 for bronchial asthma.

VA outpatient treatment records reveal initial treatment at 
the pulmonary clinic in late December 1985 with complaints of 
shortness of breath and a productive cough.  The veteran said 
that he had had a productive cough for years, but this 
problem had greatly worsened over the previous year.  The 
veteran had been smoking since the age of 16 or 17, but had 
quit the previous year because of coughing.  A history of 
childhood asthma was reported.  The assessment was mild 
chronic bronchitis.  When he was seen in late January 1986, a 
diagnosis of bronchial asthma was reported.  Periodic 
subsequent VA outpatient treatment for bronchial asthma is 
indicated.  

The veteran was hospitalized by the VA from late March to 
early April 1986 with complaints of shortness of breath.  The 
veteran again gave a history of asthma since childhood.  He 
reported coughing up sputum and had a history of allergies 
and hayfever.  He denied ever being intubated.  During the 
hospitalization, it was said to be unclear as to why he was 
diagnosed as asthmatic, although he clearly had a history of 
extrinsic allergies.  At the time of discharge from the 
hospital, the diagnoses included asthma.  

On VA examination in April 1986 the veteran gave a history of 
asthma and bronchitis since childhood with very mild, 
intermittent wheezing and shortness of breath in recent years 
until March 1986, when he developed a severe bout of wheezing 
and shortness of breath for which he was hospitalized.  It 
was said that the veteran had a long history of hay fever in 
the spring and fall, but not a lot of asthma with these 
reactions.  He had not worked since 1981 due to a low back 
injury.  Examination revealed no cyanosis or clubbing.  The 
lungs were clear and no wheezing, rales, or rhonchi were 
reported.  The chest configuration was normal.  The diagnoses 
on the examination included asthmatic bronchitis.  

He was briefly hospitalized at a private facility in June and 
July 1987 for the treatment of increasing shortness of 
breath.  On admission it was noted that while the veteran's 
asthma had begun in childhood, it had been mild and not 
treated, and he was able to play sports.  Reportedly he had 
started to have more frequent attacks about 1 1/2 years ago.  
On physical examination the veteran was noted to be in mild 
respiratory distress with occasional paroxysms of severe 
coughing.  The lungs revealed diffuse inspiratory and 
expiratory wheezes with good air movement.  At the time of 
discharge the principal diagnosis was asthma.  

On VA respiratory examination in July 1995, the veteran gave 
a history of chronic wheezing and shortness of breath since 
childhood.  He said that he joined the service in 1963 and 
was exposed to toxic gases that aggravated his shortness of 
breath and coughing.  He said that he had had progressive 
shortness of breath over the years.  It was reported that he 
had one to one and a half stair flight dyspnea.  He had no 
sleep interference due to shortness of breath.  He said that 
there was no seasonal component to his symptoms, although he 
was said to be somewhat worse in hot and humid weather.  
Physical examination revealed a chest configuration that was 
within normal limits.  The lung fields were within normal 
limits and there were no rales, rhonchi, or wheezes.  Chest 
x-ray revealed the lungs to have a normal appearance.  The 
impression was bronchial asthma and a history of chronic 
bronchitis.  

During a hearing before a hearing officer at the RO conducted 
in March 1996, the veteran said that he had always had 
asthma, but was initially hospitalized for this condition 
during the 1980s.  He denied receiving treatment for asthma 
during service, and denied ever complaining of the condition 
while in the service.  He also said that he believed that his 
period of service resulted in an aggravation of his asthma.  
He said that he was always coughing and hacking during 
service.  The veteran was currently on two different 
inhalants for the treatment of his asthma and was also taking 
several medications.  He said that he did not receive any 
treatment for his asthma until many years after service, 
beginning in the 1980s.  

During an October 1997 hearing at the RO before the 
undersigned Board member, the veteran said that he had a 
number of attacks of respiratory distress prior to service 
that he now realizes were due to asthma.  The veteran said 
that his asthma was aggravated in the service by such 
experiences as being exposed to gases during training, guard 
duty during cold weather while he was stationed in Germany, 
and camping out in tents.  The veteran also indicated that he 
did receive any treatment for his breathing problem until 
many years after service.  He said that he had been told that 
he should never have gone into the service with an asthma 
condition.  


II. Legal Analysis  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease or injury existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2000).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (2000).  If evidence is submitted 
sufficient that an appellants disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  Aggravation may 
not be conceded, however, where the disability underwent no 
increase during service.  38 C.F.R. § 3.306(b) (2000).  See 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Also 
temporary flare-ups, even in service, will not be considered 
to establish an increase in severity.  See Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).  

While juvenile asthma was noted on the veteran's examination 
prior to entrance onto active duty in 1963, the veteran's 
lungs were evaluated as normal at that time and a chest x-ray 
was normal.  The veteran's service medical records contain no 
reference to any asthma symptoms during the veteran's period 
of active duty.  His examination prior to service discharge 
in 1966 evaluated his lungs and chest as normal and, more 
specifically, the veteran denied asthma, chronic cough, 
shortness of breath and chest pain.  No complaints or 
findings indicative of bronchial asthma were clinically noted 
until late 1985, almost 20 years after discharge from 
service.  Moreover, at the time of the veteran's initial 
medical treatment for respiratory complaints in late 1985 it 
was indicated that his symptoms were of relatively recent 
onset.  An x-ray taken at that time showed the veteran's 
lungs to be normal, and subsequent x-ray studies revealed 
similar findings.  These records show that although a history 
of childhood was noted, there was no history of 
manifestations during service, to include a worsening of 
symptoms therein.  The record indicates that even 20 years 
subsequent to service, the veteran's asthma symptoms were 
relatively mild.  These postservice mild symptoms of 
diagnosed bronchial asthma are simply too remote from the 
veteran's period of military service to be reasonably related 
thereto.  

The veteran has contended that while his bronchial asthma 
preexisted service, this disorder was aggravated therein by 
such activities as guard duty during cold weather, camping 
outdoors, and exposure to noxious gases during training.  
Again, however, the service medical records show no 
complaints or findings indicative of bronchial asthma and the 
veteran's lungs and chest were found to be normal at the time 
of his examination prior to service discharge in 1966.  He 
has presented no medical evidence which suggests that any 
sort of link exists.  In view of this, given the long 
interval of time that elapsed before the veteran sought 
treatment for bronchial asthma after discharge, and given the 
relatively mild symptoms of asthma displayed at that time, 
the Board does not find it reasonable to find that any 
increase in severity of any preexisting respiratory 
disability occurred during service.  The veteran may believe 
that the activities and conditions of his military service 
worsened his asthma, but he is a layman (i.e. a person 
without medical training or expertise) and is therefore not 
qualified and competent to render a medical opinion regarding 
the etiology of his bronchial asthma.  See Espiritu v. 
Derwinski, 4 Vet. App. 492 (1992).  Without  medical evidence 
showing some relationship between service and his current 
respiratory disorder, service connection for bronchial asthma 
is not warranted either on an incurrence basis or on the 
basis of aggravation.  




ORDER

Service connection for bronchial asthma is denied.  




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

